DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5, 8, 41, 49-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3, 41, and 49 recite, “wherein a top surface of the absorbent first side is free of an adhesive and wherein the absorbent first side and the non-permeable second side do not adhere to each other when wound around the take up rod”. The specification does not support the negative limitation. Nowhere does the specification exclude use of adhesive on the roll or indicate that the pad must be adhesive free. Furthermore original disclosure claim 6 indicates adhesive is used to connect to the take-up rod to the roll clearly indicating adhesive would be on the roll for connection of the two elements.
Claims 5, 8, 50-54 are rejected based on their dependencies on either 3, 41, or 49.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites, “a first end cap” and “a second end cap” in line 2. This is a double inclusion of “a first end cap” and “a second end cap” in claim 42.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-9, 33, 34, 35, 37, 38, 39, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod et al. (US 2006/0225659, hereafter referred to as Axelrod) in view of Hartmut (DE 4120216, provided herein hereafter referred to as Hartmut, see English translation provided herein) and Campbell (US 2009/0241850).
For claim 1, Axelrod teaches a removable pet waste cartridge comprising: 
a waste pad roll (14) of a predetermined diameter, width and length (see 14 in figs.) comprising an absorbent first side (layer 52, para 0035 and fig. 7) and a non-permeable second side (50, para 0035, fig. 7); 
wherein the waste pad roll comprises a series of sensor-readable marks (63) indicative of an amount of waste paper remaining on the waste pad roll (para 0039, 0040, counting the marks on Axel will indicate how many remain on the roll, “a secondary sensor 66 may be used to turn off the motor 22 once the feature 63 of the absorbent pad 18 has reached a desired location”); 
a take-up rod (16), wherein the take-up rod is connected to a first end of the waste pad roll (para 0039, via adhesive 63).
Axelrod is silent about the series of sensor-readable marks located on the non-permeable second side of the waste pad roll and a first end cap is mounted at a first end of the take-up rod and a second end cap is mounted at the second end of the take-up rod, wherein the first end cap and the second end cap seal a completely wound waste pad roll.
Hartmut teaches known conveyor arrangements (abstract and figs.) including a series of sensor-readable marks (3, fig. 1, abstract, description) indicative of an amount of conveyance (description pages 2-4), wherein the series of sensor readable marks are located on the bottom side of the conveyor (see fig. 1 for instance).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to either put the sensor readable marks of Axelrod on the bottom (nonpermeable) or to include additional sensor readable marks to the bottom (nonpermeable) side of Axelrod, as taught by the conveyor of Hartmut, in order to detect the amount of movement of the conveyor and access how far it has gone (description of Hartmut). Adding the marks to the bottom (nonpermeable) side, as taught by Hartmut, allows for the marks and sensor to be clear of any conveyed materials (2 of Hartmut) thus preventing any sensor interference.
Campbell teaches a removable pet waste cartridge (figs. 3-4) and a pet waste machine (fig. 2) including  a take up rod (Fig. 4) having a first end cap is mounted at a first end of the take-up rod (cap at drive end above 36, see fig. 4) and a second end cap is mounted at the second end of the take-up rod (fig. 4, cap 34), wherein the first end cap and the second end cap seal a completely wound waste pad roll (see fig. 4 of Campbell, the caps are at the ends of the take up rod and will seal the ends of a wound waste pad roll).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the end caps of Campbell onto the take up rod of Axelrod in order to seal the waste roll and prevent the user from touching feces.
For claim 2, modified Axelrod further teaches a pet waste machine comprising the removable pet waste cartridge as recited in claim 1 (see figs. and abstract), further comprising 
a supply assembly (side where 14 is), 
a take-up assembly (side where 16 is), and 
a flat bed (middle as pictured); 
wherein a second end of the waste pad roll is placed in the supply assembly; the take-up rod is placed in the take-up assembly; and the waste pad roll is stretched across the flat bed (see figs. of Axelrod).
For claim 3, modified Axelrod is silent the waste pad roll is flat on the absorbent first side and the non-permeable second side and wherein a top surface of the absorbent first side is free of an adhesive and wherein the absorbent first side and the non-permeable second side do not adhere to each other when wound around the take up rod. (see figs. 7, 8, 9 of Axelrod, multiple disclosed embodiments do not include adhesive, further see roll 50 fig. 3 of Campbell, the roll does not include any adhesive or adhesion)
For claim 5, modified Axelrod further teaches wherein the first end cap comprises a gear (36, see fig. 4 of Campbell).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the gear of Campbell onto the take up rod of modified Axelrod, in order to drive the rod.
Modified Axelrod further teaches wherein the gear is integral with the first end cap (note para 0041 of Campbell, the spool includes “a center 32, handles 33, an end 34, and a drive end 36” i.e. the elements form one integral spool, thus the gear is integral with the cap).
However, even if not it is noted that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the gear integral with the end cap, in order to more quickly and efficiently manufacture the pieces, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
For claim 7, modified Axelrod further teaches wherein the take-up rod is connect to a first end of the waste pad roll by pins (68, fig. 13, para 0041), the pins spaced apart along a length of the take-up rod corresponding to holes at the first end of the waste pad roll (see fig. 13 and para 0041 of Axelrod, the corresponding holes in the paper formed in para 0041 by punching the pins through the paper).
For claim 8, modified Axelrod further teaches the take-up rod, the first end cap, the second end cap, and the waste pad roll are disposable (para 0007 of Axelrod and Campbell para 0054, spool 30 is disposed of, further note para 0041, spool 30 can include the end caps and gear, further it is noted that all elements can be disposed of/thrown away).
For claim 9, modified Axelrod further teaches wherein the take-up rod is connected to a first end of the waste pad roll by adhesive, the adhesive applied along a length of the take-up rod (63, para 0039, the adhesive from 63 is applied to the rod when it attaches).
For claim 33, Axelrod teaches a removable pet waste cartridge (abstract and figs.) 
a waste pad roll (14) of a predetermined diameter, width and length (see 14 in figs.) comprising an absorbent first side (layer 52, para 0035 and fig. 7) and a non-permeable second side (50, para 0035, fig. 7); 
wherein the waste pad roll comprises a series of sensor-readable marks (63) indicative of an amount of waste paper remaining on the waste pad roll (para 0039, 0040, counting the marks on Axel will indicate how many remain on the roll); 
a take-up rod (16), connected to a first end of the waste pad roll (para 0039, via adhesive 63).
Axelrod is silent about the series of sensor-readable marks located on the non-permeable second side of the waste pad roll, a first end cap mounted at a first end of the take-up rod and a second end cap mounted at a second end of the take-up rod; wherein the first end cap and the second end cap seal a completely wound waste roll; and the first end cap comprising a gear, wherein the gear is integral with the first end cap.
Hartmut teaches known conveyor arrangements (abstract and figs.) including a series of sensor-readable marks (3, fig. 1, abstract, description) indicative of an amount of conveyance (description pages 2-4), wherein the series of sensor readable marks are located on the bottom side of the conveyor (see fig. 1 for instance).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to either put the sensor readable marks of Axelrod on the bottom (nonpermeable) or to include additional sensor readable marks to the bottom (nonpermeable) side of Axelrod, as taught by the conveyor of Hartmut, in order to detect the amount of movement of the conveyor and access how far it has gone (description of Hartmut). Adding the marks to the bottom (nonpermeable) side, as taught by Hartmut, allows for the marks and sensor to be clear of any conveyed materials (2 of Hartmut) thus preventing any sensor interference.
Campbell teaches a removable pet waste cartridge (figs. 3-4) and a pet waste machine (fig. 2) including  a take up rod (Fig. 4) a first end cap (cap at the drive end above 36, see fig. 4) mounted at a first end of the take-up rod (see fig. 4) and a second end cap (fig. 4, cap 34) mounted at a second end of the take-up rod (see fig. 4), wherein the first end cap and the second end cap seal a completely wound waste roll (see fig. 4); and the first end cap comprising a gear (36, see fig. 4) and wherein the gear is integral with the first end cap (note para 0041 of Campbell, the spool includes “a center 32, handles 33, an end 34, and a drive end 36” i.e. the elements form one integral spool, thus the gear is integral with the cap).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the end caps of Campbell onto the take up rod of modified Axelrod in order to seal the waste roll and prevent the user from touching feces.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the gear of Campbell onto the take up rod of modified Axelrod, in order to drive the rod.
However, even if not it is noted that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the gear integral with the end cap, in order to more quickly and efficiently manufacture the pieces, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
For claim 34, modified Axelrod further teaches a waste machine ( fig. 1 and 3 of Axelrod and Campbell fig. 2 and 7) comprising the removable waste cartridge as recited in claim 33 (see 33 above) a supply assembly (14 of Axelrod and 12 of Campbell), a take-up assembly (16 of Axelrod and 14 of Campell), and a flat bed (18 of Axelrod and 40 area of Campbell), and a drive gear (that which 36 of Campbell engages to, not shown but there must be a gear to drive 36);
wherein the second end of the waste pad roll is placed in the in the supply assembly (figs. 1-2 of Axelrod and fig. 7 of Campbell);  
the take-up pad is placed in the take-up assembly (figs. 1-2 of Axelrod and fig. 7 of Campbell); and
the waste pad roll is stretched across the flat bed (figs. 1-2 of Axelrod and fig. 7, see description of Campbell).
and the drive gear meshes with the gear integral with the first end cap (that which 36 of Campbell  engages to, not shown but there must be a gear to drive 36);
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the drive gear of Campbell onto the take up rod of modified Axelrod, in order to drive the rod.
However, if Campbell does not teach a drive gear it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a drive gear, in order to provide power and drive the gear 36, since there must be a drive source to advance the waste machine of modified Axelrod and drive gears are old and well known.
For claim 35, modified Axelrod further teaches wherein the take-up rod comprises clips, pins, or an adhesive (68, fig. 13, para 0041 on the takeup rod of Axelrod).
For claim 37, modified Axelrod further teaches wherein the pins are spaced apart along a length of the take-up rod corresponding to holes at the first end of the waste roll (see fig. 13 and para 0041 of Axelrod, the corresponding holes in the paper formed in para 0041 by punching the pins through the paper).
For claim 38, modified Axelrod teaches the pet waste machine including an adhesive (63, para 0039).
Axelrod is silent about wherein the adhesive is applied along a length of the take-up rod.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to dispose the adhesive directly on the take-up rod instead of the paper, in order to affix the paper to the take up rod, since it has been held that rearranging parts of an invention involves only routing skill in the art. In re Japikse, 86 USPQ 70.
For claim 39, modified Axelrod further teaches the take-up rod, the first end cap, the second end cap, and the waste pad roll are disposable (para0007 of axel and Campbell para 0054, spool 30 is disposed of, further note para 0041, spool 30 can include the end caps and gear, further it is noted that all elements can be disposed of/thrown away).
For claim 41, modified Axelrod further teaches the waste pad roll is flat on the absorbent first side and the non-permeable second side and wherein a top surface of the absorbent first side is free of an adhesive and wherein the absorbent first side and the non-permeable second side do not adhere to each other when wound around the take up rod. (see figs. 7, 8, 9 of Axelrod, multiple disclosed embodiments do not include adhesive, further see roll 50 fig. 3 of Campbell, the roll does not include any adhesive or adhesion)

Claim(s) 32, 40, 42, 43, 44, 46, 47, 48, 49, 50, 52, 53, 54  are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod as modified by Hartmut and Campbell, as applied to claim 1 above, in further view of Bush (US 2717086) or alternatively Piccolino (CN 103502778, provided herein, see English translation provided herein).
For claim 32, modified Axelrod further discloses wherein the series of marks on the non-permeable second side of the waste pad roll (as modified above with Hartmut) to provide information about a position of the waste pad roll on the pet waste machine (para 0040 of Axelrod).
Modified Axelrod is silent about wherein the series of sensor-readable marks are printed along an edge of the waste pad roll.
Bush teaches known conveyor systems (abstract and figs.) included a series of sensor readable marks (24, Col. 2, lines 32-37, Col. 3, lines 49-60) painted along an edge (see fig. 1, 24 lines are painted all the way to the edge, thus along the edge), wherein the series of marks provide information about a position of the roll on the machine (Col. 3, lines 49-60).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include used painted marks along the edge of the roll, as taught by Bush, since it is well established in the art of conveying to use marks to monitor the position of the conveyor along the belt.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the marks on the edge, to keep the adhesive off the pet and to allow the sensor to easy see the mark, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further such a modification lacks any disclosed criticality.
Further, it would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute painted marks with printed marks, in order to more quickly and efficiently apply the marks to the conveyor, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Such a modification lacks any disclosed criticality.
Alternatively Piccolino teaches known conveyor arrangements (abstract and figs.) including a series of sensor readable marks (2, abstract for instance, fig. 1) wherein the sensor readable marks are printed along an edge of the conveyor (para 0028, “mark 2, because it is printed in a known and precise manner” along the edge as per fig. 1, note the claim does not require it to be “on” the edge).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to print the marks of modified Axelrod so that they can be included on the pad in a known and precise manner to be clearly read by the sensor (abstract and para 0028 of Piccolino).
For claim 40, modified Axelrod further teaches about wherein the series of sensor-readable marks indicate a position of the waste pad roll on the pet machine (para 0040 of Axelrod).
Modified Axelrod is silent about wherein the series of sensor readable marks are printed along an edge of the non-permeable second side of the waste pad roll.
Bush teaches known conveyor systems (abstract and figs.) included a series of sensor readable marks (24, Col. 2, lines 32-37, Col. 3, lines 49-60) painted along an edge (see fig. 1, 24 lines are painted all the way to the edge, thus along the edge), wherein the series of marks provide information about a position of the roll on the machine (Col. 3, lines 49-60).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include used painted marks along the edge of the roll, as taught by Bush, since it is well established in the art of conveying to use marks to monitor the position of the conveyor along the belt.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the marks on the edge, to keep the adhesive off the pet and to allow the sensor to easily see the mark, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further such a modification lacks any disclosed criticality.
Further, it would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute painted marks with printed marks, in order to more quickly and efficiently apply the marks to the conveyor, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Such a modification lacks any disclosed criticality.
Alternatively, Piccolino teaches known conveyor arrangements (abstract and figs.) including a series of sensor readable marks (2, abstract for instance, fig. 1) wherein the sensor readable marks are printed along an edge of the conveyor (para 0028, “mark 2, because it is printed in a known and precise manner” along the edge as per fig. 1, note the claim does not require it to be “on” the edge).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to print the marks of modified Axelrod so that they can be included on the pad in a known and precise manner to be clearly read by the sensor (abstract and para 0028 of Piccolino).
For claim 42, Axelrod teaches a removable pet waste cartridge, comprising: 
a waste pad roll (14) of a predetermined diameter, width and length (see figs.), comprising 
an absorbent first side (18-layer 52, para 0035 and fig. 7) and a non-permeable second side (50, para 0035, fig. 7);
wherein the waste pad roll further comprises a series of marks capable of being read by a sensor (63 read by 66, para 0040);  the series of marks indicate a position of the waste pad roll on a pet waste machine (para 0040); and
 a take-up rod (16) comprising clips, pins, or an adhesive (pins 68, fig. 13, para 0041, adhesive 63, para 0039), wherein the take-up rod has a first end and a second end, wherein the take-up rod is connected to a first end of the waste pad roll by the clips, pins, or adhesive (pins 68, fig. 13, para 0041, adhesive 63, para 0039).
Axelrod is silent about wherein the series of sensor-readable marks are printed along an edge of the nonpermeable second side of the waste pad roll and  a first end cap is mounted at a first end of the take-up rod and a second end cap is mounted at the second end of the take-up rod, wherein the first end cap and the second end cap seal a completely wound waste pad roll.
Hartmut teaches known conveyor arrangements (abstract and figs.) including a series of sensor-readable marks (3, fig. 1, abstract, description) indicative of an amount of conveyance (description pages 2-4), wherein the series of sensor readable marks are located on the bottom side of the conveyor (see fig. 1 for instance).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to either put the sensor readable marks of Axelrod on the bottom (nonpermeable) or to include additional sensor readable marks to the bottom (nonpermeable) side of Axelrod, as taught by the conveyor of Hartmut, in order to detect the amount of movement of the conveyor and access how far it has gone (description of Hartmut). Adding the marks to the bottom (nonpermeable) side, as taught by Hartmut, allows for the marks and sensor to be clear of any conveyed materials (2 of Hartmut) thus preventing any sensor interference.
Bush teaches known conveyor systems (abstract and figs.) included a series of sensor readable marks (24, Col. 2, lines 32-37, Col. 3, lines 49-60) painted along an edge (see fig. 1, 24 lines are painted all the way to the edge, thus along the edge), wherein the series of marks provide information about a position of the roll on the machine (Col. 3, lines 49-60).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include used painted marks along the edge of the roll, as taught by Bush, since it is well established in the art of conveying to use marks to monitor the position of the conveyor along the belt.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the marks on the edge, to keep the adhesive off the pet and to allow the sensor to easily see the mark, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further such a modification lacks any disclosed criticality.
Further, it would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute painted marks with printed marks, in order to more quickly and efficiently apply the marks to the conveyor, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Such a modification lacks any disclosed criticality.
Alternatively, Piccolino teaches known conveyor arrangements (abstract and figs.) including a series of sensor readable marks (2, abstract for instance, fig. 1) wherein the sensor readable marks are printed along an edge of the conveyor (para 0028, “mark 2, because it is printed in a known and precise manner” along the edge as per fig. 1, note the claim does not require it to be “on” the edge).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to print the marks of modified Axelrod so that they can be included on the pad in a known and precise manner to be clearly read by the sensor (abstract and para 0028 of Piccolino).
Campbell teaches a removable pet waste cartridge (figs. 3-4) and a pet waste machine (fig. 2) including  a take up rod (Fig. 4) having a first end cap is mounted at a first end of the take-up rod (cap at drive end above 36, see fig. 4) and a second end cap is mounted at the second end of the take-up rod (fig. 4, cap 34), wherein the first end cap and the second end cap seal a completely wound waste pad roll (see fig. 4 of Campbell, the caps are at the ends of the take up rod and will seal the ends of a wound waste pad roll).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the end caps of Campbell onto the take up rod of Axelrod in order to seal the waste roll and prevent the user from touching feces.
For claim 43, modified Axelrod further teaches a waste machine (fig. 1-2 of Axelrod) comprising the removable waste cartridge as recited in claim 42 (see 42 above) a supply assembly (14), a take-up assembly (16), and a flat bed (18 area), 
wherein the second end of the waste pad roll is placed in the in the supply assembly (fig. 1-2);  
the take-up pad is placed in the take-up assembly (fig. 1-2); and
the waste pad roll is stretched across the flat bed (fig. 1-2).
Modified Axelrod is silent about a drive gear.
Campbell teaches a waste machine (figs. and abstract) comprising the removable waste cartridge (figs. 3-5) a supply assembly (12), a take-up assembly (14), and a flat bed (40 area), and a drive gear (that which 36 engages to, not shown but there must be a gear to drive 36);
wherein the second end of the waste pad roll is placed in the in the supply assembly (fig. 7);  the take-up pad is placed in the take-up assembly (fig. 7); and the waste pad roll is stretched across the flat bed (fig. 7, see description of Campbell).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the drive gear of Campbell onto the take up rod of modified Axelrod, in order to drive the rod.
However, if Campbell does not teach a drive gear it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a drive gear, in order to provide power and drive the gear 36, since there must be a drive source to advance the waste machine of Campbell and drive gears are old and well known.
For claim 44, modified Axelrod further teaches wherein the first end cap further comprises a gear (36, see fig. 4 of Campbell) and wherein the gear is integral with the first end cap (note para 0041 of Campbell, the spool includes “a center 32, handles 33, an end 34, and a drive end 36” i.e. the elements form one integral spool, thus the gear is integral with the cap), and the drive gear meshes with the gear integral with the first end cap (that which 36 engages to, not shown but there must be a gear to drive 36).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the gear of Campbell onto the take up rod of modified Axelrod, in order to drive the rod.
However, even if not integral it is noted that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the gear integral with the end cap, in order to more quickly and efficiently manufacture the pieces, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
For claim 46, modified Axelrod further teaches wherein the pins are spaced apart along a length of the take-up rod corresponding to holes at the first end of the waste roll (see fig. 13 and para 0041 of Axelrod, the corresponding holes in the paper formed in para 0041 by punching the pins through the paper).
For claim 47, modified Axelrod teaches the pet waste machine including an adhesive (63, para 0039).
Axelrod is silent about wherein the adhesive is applied along a length of the take-up rod.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to dispose the adhesive directly on the take-up rod instead of the paper, in order to affix the paper to the take up rod, since it has been held that rearranging parts of an invention involves only routing skill in the art. In re Japikse, 86 USPQ 70.
For claim 48, modified Axelrod further teaches the take-up rod, the first end cap, the second end cap, and the waste pad roll are disposable (para 0007 of Axelrod and Campbell para 0054, spool 30 is disposed of, further note para 0041, spool 30 can include the end caps and gear, further it is noted that all elements can be disposed of/thrown away).
For claim 49, Axelrod teaches a removable pet waste cartridge (abstract and figs.) 
a waste pad roll (14) of a predetermined diameter, width and length (see 14 in figs.) comprising an absorbent first side (layer 52, para 0035 and fig. 7) and a non-permeable second side (50, para 0035, fig. 7); 
wherein the waste pad roll is flat on the absorbent first side and the non-permeable second side and wherein a top surface of the absorbent first side is free of an adhesive (see figs. 7, 8, 9 of Axelrod, multiple disclosed embodiments do not include adhesive);
wherein the waste pad roll comprises a series of sensor-readable marks (63) locate along the edge (see figs. 3-4, 7-10);
a take-up rod (16) comprising clips, pins (68, fig. 13, para 0041), or an adhesive, wherein the take-up rod connected to a first end of the waste pad roll by clips, pin (68, fig. 13, para 0041), or adhesive (para 0039, via adhesive 63).
and wherein the absorbent first side and the non-permeable second side do not adhere to each other when wound around the take up rod. (see figs. 7, 8, 9 of Axelrod, multiple disclosed embodiments do not include adhesive).
Axelrod is silent about the series of printed sensor-readable marks located a long an edge of the non-permeable second side of the waste pad roll, a first end cap mounted at a first end of the take-up rod and a second end cap mounted at a second end of the take-up rod; wherein the first end cap and the second end cap seal a completely wound waste roll; and the first end cap comprising a gear, wherein the gear is integral with the first end cap.
Hartmut teaches known conveyor arrangements (abstract and figs.) including a series of sensor-readable marks (3, fig. 1, abstract, description) indicative of an amount of conveyance (description pages 2-4), wherein the series of sensor readable marks are located on the bottom side of the conveyor (see fig. 1 for instance).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to either put the sensor readable marks of Axelrod on the bottom (nonpermeable) or to include additional sensor readable marks to the bottom (nonpermeable) side of Axelrod, as taught by the conveyor of Hartmut, in order to detect the amount of movement of the conveyor and access how far it has gone. Adding the marks to the bottom (nonpermeable) side, as taught by Hartmut, allows for the marks and sensor to be clear of any conveyed materials (2 of Hartmut) thus preventing any sensor interference.
Bush teaches known conveyor systems (abstract and figs.) included a series of sensor readable marks (24, Col. 2, lines 32-37, Col. 3, lines 49-60) painted along an edge (see fig. 1, 24 lines are painted all the way to the edge, thus along the edge), wherein the series of marks provide information about a position of the roll on the machine (Col. 3, lines 49-60).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include used painted marks along the edge of the roll of modified Axelrod, as taught by Bush, since it is well established in the art of conveying to use marks to monitor the position of the conveyor along the belt.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the marks on the edge, to keep the adhesive off the pet and to allow the sensor to easily see the mark, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further such a modification lacks any disclosed criticality.
Further, it would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute painted marks with printed marks, in order to more quickly and efficiently apply the marks to the conveyor, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Such a modification lacks any disclosed criticality.
Alternatively, Piccolino teaches known conveyor arrangements (abstract and figs.) including a series of sensor readable marks (2, abstract for instance, fig. 1) wherein the sensor readable marks are printed along an edge of the conveyor (para 0028, “mark 2, because it is printed in a known and precise manner” along the edge as per fig. 1, note the claim does not require it to be “on” the edge).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to print the marks of modified Axelrod so that they can be included on the pad in a known and precise manner to be clearly read by the sensor (abstract and para 0028 of Piccolino).
Campbell teaches a removable pet waste cartridge (figs. 3-4) and a pet waste machine (fig. 2) including  a take up rod (Fig. 4) a first end cap (cap at the drive end above 36, see fig. 4) mounted at a first end of the take-up rod (see fig. 4) and a second end cap (fig. 4, cap 34) mounted at a second end of the take-up rod (see fig. 4), wherein the first end cap and the second end cap seal a completely wound waste roll (see fig. 4); and the first end cap comprising a gear (36, see fig. 4) and wherein the gear is integral with the first end cap (note para 0041 of Campbell, the spool includes “a center 32, handles 33, an end 34, and a drive end 36” i.e. the elements form one integral spool, thus the gear is integral with the cap). Further Campbell also teaches the waste pad roll is flat on the absorbent first side and the non-permeable second side and wherein a top surface of the absorbent first side is free of an adhesive and wherein the absorbent first side and the non-permeable second side do not adhere to each other when wound around the take up rod (see roll 50 fig. 3 of Campbell, the roll does not include any adhesive or adhesion)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the end caps of Campbell onto the take up rod of modified Axelrod in order to seal the waste roll and prevent the user from touching feces.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the gear of Campbell onto the take up rod of Axelrod, in order to drive the rod.
However, even if not it is noted that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the gear integral with the end cap, in order to more quickly and efficiently manufacture the pieces, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
For claim 50, modified Axelrod further teaches
a pet waste machine ( fig. 1 and 3 of Axelrod and Campbell fig. 2 and 7) comprising the removable waste cartridge as recited in claim 49 (see 49 above) a supply assembly (14 of Axelrod and 12 of Campbell), a take-up assembly (16 of Axelrod and 14 of Campell), and a flat bed (18 of Axelrod and 40 area of Campbell), and a drive gear (that which 36 of Campbell engages to, not shown but there must be a gear to drive 36);
wherein the second end of the waste pad roll is placed in the in the supply assembly (figs. 1-2 of Axelrod and fig. 7 of Campbell);  
the take-up pad is placed in the take-up assembly (figs. 1-2 of Axelrod and fig. 7 of Campbell); and
the waste pad roll is stretched across the flat bed (figs. 1-2 of Axelrod and fig. 7, see description of Campbell).
and the drive gear meshes with the gear integral with the first end cap (that which 36 of Campbell  engages to, not shown but there must be a gear to drive 36);
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the drive gear of Campbell onto the take up rod of modified Axelrod, in order to drive the rod.
However, if Campbell does not teach a drive gear it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a drive gear, in order to provide power and drive the gear 36, since there must be a drive source to advance the waste machine of Axelrod as modified Campbell and drive gears are old and well known.
For claim 52, modified Axelrod further teaches wherein the pins are spaced apart along a length of the take-up rod corresponding to holes at the first end of the waste roll (see fig. 13 and para 0041 of Axelrod, the corresponding holes in the paper formed in para 0041 by punching the pins through the paper).
For claim 53, modified Axelrod teaches the pet waste machine including an adhesive (63, para 0039).
Axelrod is silent about wherein the adhesive is applied along a length of the take-up rod.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to dispose the adhesive directly on the take-up rod instead of the paper, in order to affix the paper to the take up rod, since it has been held that rearranging parts of an invention involves only routing skill in the art. In re Japikse, 86 USPQ 70.
For claim 54, modified Axelrod further teaches the take-up rod, the first end cap, the second end cap, and the waste pad roll are disposable (para 0007 of Axelrod and Campbell para 0054, spool 30 is disposed of, further note para 0041, spool 30 can include the end caps and gear, further it is noted that all elements can be disposed of/thrown away).

Claim 6, 36 is rejected under 35 U.S.C. 103 as being unpatentable over Axelrod in view of Hartmut and Campbell, as applied to claim 1 and 33 above, in further view of Roofener (US 2016/0007560).
For claim 6, modified Axelrod is silent about wherein the take-up rod is connected to a first end of the waste pad roll by clips, the clips are located at the first end and the second end of the take-up rod.
Roofener teaches a removable pet waste cartridge (see fig. 3) comprising a waste pad roll (18, fig. 3) and a take-up rod (30, 28, 31, 32, fig. 3) wherein the take up rod specifically includes clips, pins, or adhesive, wherein the take-up rod is connected to a first end of the waste pad by the clips pins, or adhesive (pinch fingers as seen in fig. 3, described in para 0015, sheet is clipped or pinched between the pinch fingers, and para 0028, “The rotating pinch finger presses against stationary pinch finger 23 which traps the end of the sheet 6 so that it can be pulled”, although it appears that the PGPub is misnumbering the pinch finger it is clear from the figs and description that the end of the paper is pinched or clipped).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include clips on the take-up rod of modified Axelrod, as taught by Roofener, in order to secure the waste paper firmly in place on the take-up rod. 
(Roofener shows the clip only on one side).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the clips at both sides, to firmly secure the waste paper in place, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. And since such a modification lacks any disclosed criticality (para 0013 of applicant’s specification notes several equivalent means to mount the waste paper to the rod).
For claim 36, modified Axelrod is silent about clips, wherein the clips are located at the first end and the second end of the take-up rod.
Roofener teaches a removable pet waste cartridge (see fig. 3) comprising a waste pad roll (18, fig. 3) and a take-up rod (30, 28, 31, 32, fig. 3) wherein the take up rod specifically includes clips, pins, or adhesive, wherein the take-up rod is connected to a first end of the waste pad by the clips pins, or adhesive (pinch fingers as seen in fig. 3, described in para 0015, sheet is clipped or pinched between the pinch fingers, and para 0028, “The rotating pinch finger presses against stationary pinch finger 23 which traps the end of the sheet 6 so that it can be pulled”, although it appears that the PGPub is miss numbering the pinch finger it is clear from the figs and description that the end of the paper is pinched or clipped).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include clips, pins, or adhesive on the take-up rod of modified Axelrod, as taught by Roofener, in order to secure the waste paper firmly in place on the take-up rod.
(Roofener shows the clip only on one side)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the clips at both sides, to firmly secure the waste paper in place, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. And since such a modification lacks any disclosed criticality (para 0013 of applicant’s specification notes several equivalent means to mount the waste paper to the rod).

Claim 45, 51 is rejected under 35 U.S.C. 103 as being unpatentable over Axelrod as modified by Hartmut, Campbell, and Bush or alternatively Piccolino as applied to claim 42 and 49 above, in further view of Roofener (US 2016/0007560).
For claim 45, modified Axelrod is silent about clips, wherein the clips are located at the first end and the second end of the take-up rod.
Roofener teaches a removable pet waste cartridge (see fig. 3) comprising a waste pad roll (18, fig. 3) and a take-up rod (30, 28, 31, 32, fig. 3) wherein the take up rod specifically includes clips, pins, or adhesive, wherein the take-up rod is connected to a first end of the waste pad by the clips pins, or adhesive (pinch fingers as seen in fig. 3, described in para 0015, sheet is clipped or pinched between the pinch fingers, and para 0028, “The rotating pinch finger presses against stationary pinch finger 23 which traps the end of the sheet 6 so that it can be pulled”, although it appears that the PGPub is miss numbering the pinch finger it is clear from the figs and description that the end of the paper is pinched or clipped).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include clips, pins, or adhesive on the take-up rod of modified Axelrod, as taught by Roofener, in order to secure the waste paper firmly in place on the take-up rod.
(Roofener shows the clip only on one side)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the clips at both sides, to firmly secure the waste paper in place, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. And since such a modification lacks any disclosed criticality (para 0013 of applicant’s specification notes several equivalent means to mount the waste paper to the rod).
For claim 51, modified Axelrod is silent about clips, wherein the clips are located at the first end and the second end of the take-up rod.
Roofener teaches a removable pet waste cartridge (see fig. 3) comprising a waste pad roll (18, fig. 3) and a take-up rod (30, 28, 31, 32, fig. 3) wherein the take up rod specifically includes clips, pins, or adhesive, wherein the take-up rod is connected to a first end of the waste pad by the clips pins, or adhesive (pinch fingers as seen in fig. 3, described in para 0015, sheet is clipped or pinched between the pinch fingers, and para 0028, “The rotating pinch finger presses against stationary pinch finger 23 which traps the end of the sheet 6 so that it can be pulled”, although it appears that the PGPub is miss numbering the pinch finger it is clear from the figs and description that the end of the paper is pinched or clipped).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include clips, pins, or adhesive on the take-up rod of modified Axelrod, as taught by Roofener, in order to secure the waste paper firmly in place on the take-up rod.
(Roofener shows the clip only on one side)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the clips at both sides, to firmly secure the waste paper in place, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. And since such a modification lacks any disclosed criticality (para 0013 of applicant’s specification notes several equivalent means to mount the waste paper to the rod).

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments and affidavit argued that, “Axelrod discloses using adhesive or thicker cross-sections along the pad length to seal the waste when wound around the take-up rod. (Axelrod, 7 39.) Axelrod also discloses using projections to pierce the pad as it is wound around the take-up roll that “prevents seepage of any excrement through the absorbent pad.” (/d. at] 41.) Further, Axelrod discloses that the pad may include thicker portions (62) running along the edge of the pad (18) that create an enclosed volume when wound around the take-up roll. (/d. at J 38, Figure 10.) There is no need to modify Axelrod to include Campbell’s end caps because Axelrod’s adhesives already serve the purpose that the Examiner contends would be served by incorporating Campbell’s end caps. Specifically, Axelrod’s longitudinal thick portions (62), illustrated below, serve the purpose of sealing the pet waste within the wound take-up roll. A skilled artisan would not have any reason to employ both features because doing so would be redundant and superfluous.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the ends of the roll of Axelrod remain exposed to the user even when the adhesive is applied and the roll is sealed (as seen clearly in figs. 12 and 13 of Axelrod). Exposed ends will allow for a user to have undesired contact with feces at these ends. The end caps of Campbell remedy this problem and protect the user from touching feces at the end of the rod. Both Axelrod and Campbell deal with the problem of removing a waste roll without user contact with feces. Therefore as stated above, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the end caps of Campbell onto the take up rod of Axelrod in order to seal the waste roll and prevent the user from touching feces.

Applicant further argued that, “The Examiner equates Axelrod’s sections (63) to the sensor readable marks on the waste pad roll. (Office Action dated 4/11/22, page 4.) But Axelrod’s sections (63) are disclosed only as adhesives or thicker cross-sections. (/d. at § 38.) There is no disclosure in Axelrod that the pad (18) is flat and contains sensor readable marks. It would be inappropriate to remove the adhesive or thicker cross-sections from Axelrod’s pad because it would lose the ability to contain the waste in the wound take-up roll. The adhesive/thicker cross-section (63) assists in “sealing the pad on the take-up roll.” (Axelrod, at § 39.) Axelrod discloses that the adhesive/thicker cross-section (63) “may be located at spaced intervals along the length of the absorbent pad 18.” (d.) As the pad (18) begins to wind around the take-up roll (16), the adhesive/thicker cross-section (63) acts as a barricade that creates compartments in the take-up roll (16), which prevents the pet waste from flowing back into the pad (18). Below I have annotated Fig. 12 of Axelrod to illustrate the compartments formed by the adhesive/thicker cross-section (63) in the take-up roll. The arrows represent the adhesive/thicker cross-section (63) on the pad’s surface (18), and the line represents the compartment.”
First it must be noted that Axelrod teaches multiple embodiments of invention that do not include adhesive (see figs. 7, 8, 9), thus Axelrod has clearly contemplated embodiments without adhesive and has achieved a function device within those embodiments.
Additionally as stated previously: This is not found persuasive because moving the adhesive to the nonpermeable side will still function to seal the roll of pads. As the roll winds up on 16 adhesive on either side will still seal the pad. See annotated fig. below: (Adhesive applied to the bottom side, as indicated by the arrow will still meet the roll beneath it and seal elements therein). As stated previously moving the adhesive of Axelrod would provided the added benefit of keeping the adhesive off the pet, preventing the pet from sticking to the device, as well as keeping feces off the adhesive. The device will still work and seal in the feces as the roll is taken up by the take up rod.

    PNG
    media_image1.png
    289
    411
    media_image1.png
    Greyscale

The office further notes that the grounds of rejection also include adding the marks of Hartmut in addition to the adhesive of Axelrod to the nonpermeable side in order to detect the amount of movement of the conveyor and access how far it has gone (description of Hartmut). Adding the marks to the bottom (nonpermeable) side, as taught by Hartmut, allows for the marks and sensor to be clear of any conveyed materials (2 of Hartmut) thus preventing any sensor interference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619